Citation Nr: 1442122	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD), claimed as lower back disability.

2.  Entitlement to service connection for right knee degenerative joint disease (DJD).

3.  Entitlement to service connection for left knee DJD, to include as secondary to the right knee DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the Veteran's "Virtual VA" file.

Additional pertinent evidence was received by the Board at the hearing.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran waived his right to receive an updated supplemental statement of the case from the RO incorporating a discussion of the new evidence.  Id.  Additionally, the Board is granting the claim for service connection for a lower back disability and right knee DJD, which constitutes a full grant of the benefits sought with regard to the issues on appeal; therefore, the Veteran is not prejudiced by the Board considering this evidence in the first instance.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  

The issue of entitlement to service connection for left knee DJD, to include as secondary to right knee DJD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's lower back disability is etiologically related to active service.
 
2.  The evidence is in relative equipoise as to whether the Veteran's right knee DJD is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lower back disability have been met.  38 U.S.C.A. § 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee DJD have been met.  38 U.S.C.A. § 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal regarding the issues decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for certain chronic diseases, including arthritis, based upon a legal presumption, by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § § 3.307, 309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In establishing service connection, lay evidence may be found competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Service connection for lower back disability

The Veteran has asserted that he strained his lower back during active service due to the physical requirements of training, such as crawling, carrying heavy weight, and due to compensating for combat boots that did not fit properly.  He continued to experience lower back pain following service resulting in his current diagnosis of lumbar spine degenerative disc disease (DDD) (also diagnosed at various times as back strain with radiculopathy, sciatica, and progressive osteoarthritis of the back).

At the outset, the Board finds that the Veteran has a current diagnosis of lumbar spine DDD.  Therefore, the first prong in establishing service connection for a current disability has been met.  What remains to be determined is whether, without a diagnosis in service, the Veteran's current lower back disability is otherwise related to his active service. 38 C.F.R. § 3.303.

On clinical evaluation at entrance, the Veteran's spine was reported normal.  Although the Veteran reported he hurt his back two years prior, the examiner noted good ROM and no pain at the time of entry.  At separation, clinical evaluation showed normal musculoskeletal condition.  On the separation examination form, where the service member is to describe health concerns in his own words, he reported "back," and he checked "yes" to recurrent back pain.  The examiner noted "Recurrent back pain, age 18 to present, due to injury, treated as needed, LOD NO EPTS."  This comment indicates the examiner had concluded the Veteran's back condition was not incurred in the line of duty, but, rather, had existed prior to entry into service.

However, the Board concludes the Veteran was sound at the time of entry into active duty, and the presumption of soundness applies.  Although he complained of a prior back injury at the time he entered service, and apparently reaffirmed such with the examiner at the time of separation, the fact is that no chronic or diagnosed back disorder was shown at entry (or at separation).  The STRs are silent for complaints of back pain during service.  The presumption of soundness applies unless a condition is noted upon entry.  Complaints of pain or reports of prior injury, standing alone, are not sufficient to rebut that presumption.

Within a year following separation in January 1971, the Veteran submitted a statement in connection with another claim for disability, complaining of a bad back.  Again, in August 1971, the Veteran provided a statement that his back was not getting any better.  In November 1975, the Veteran stated he was still having problems with his back and feet.  In August 1976, the Veteran submitted a statement that as a result of the right ankle and leg ligament injury incurred in service while playing basketball, the Veteran felt pain that radiated up his right leg which affected his lower back if he stood too long.  In September 2006, in his notice of disagreement, and again at his hearing before the undersigned VLJ, the Veteran testified that his back had also been aggravated during service by wearing combat boots that did not fit properly due to a pre-existing foot condition, especially during Advanced Infantry Training where he carried another soldier on his back and fell.

In September 1994, the Veteran was afforded a general VA examination at which time he was diagnosed with back strain with radiculopathy of the left lower extremity.  An x-ray taken at the VAMC in April 1996 also reflects mild degenerative arthritic changes.

In July 2013, the Veteran was afforded a VA examination and was diagnosed with lumbar spine degenerative disc disease (DDD).  The examiner noted the Veteran's reported history of unreported episodes of back strain during service.  The examiner observed that the Veteran's STRs did not contain any complaints of back pain and, therefore, because there was no injury during service, the current lumbar spine DDD was not caused in or aggravated by the Veteran's active service. 

The Veteran has received VA and non-VA post-service treatment for lower back problems over the years.  In particular, a report from a non-VA treatment provider in July 1994, states that the Veteran's lower back pain increased significantly due to a gunshot wound incurred in 1989.  In the report, the lower back pain was attributed to sciatica.  Again, in April 1996 and September 1997, VA treatment records reflect degenerative arthritic changes as well as a decrease in the normal lumbar lordosis possibly due to muscle spasm.

In July 2011, the Veteran's VA primary care physician at the VAMC in Washington D.C., offered an opinion letter on behalf of the Veteran.  The physician stated that he followed and treated the Veteran for multiple and chronic medical and mental health conditions, including progressive osteoarthritis of both his knees and spine.  Following a review of the Veteran's STRs, the physician stated that he believed the Veteran's back pain cited on his separation examination stemmed from or was exacerbated by his active duty service, and was at least as likely as not caused by the physical strains the Veteran experienced during service.

The Veteran is competent to testify to the back pain he experienced during service, and the fact that he strained his back at various times during service but failed to report such events.  Where the Veteran's statements are found to be competent, the Board must then assess the credibility of the statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The evidence reflects consistent complaints of lower back problems beginning within a year following separation from service, in January 1971, August 1971, and November 1975.  Although the Veteran's STRs do not reflect incidents or treatment of his lower back, the timing of these statements suggests that the Veteran experienced back problems in service and that he associated his lower back pain with activities experienced in service.  The Board finds no reason to doubt the Veteran's credibility in this regard.  Therefore, the Board finds the Veteran's lay statements to be both competent and credible.  

The Board finds the record contains evidence both for and against the claim.  Evidence in favor of the claim is found in the Veteran's statements of unreported back strain during service and statements of back problems immediately following service.  Such statements reflect a continuity of symptomatology and serve to substantiate the Veteran's claim that he incurred lower back problems during service but failed to report them.  The Veteran's claim is further supported by the July 2011 opinion letter from the Veteran's VA primary care physician finding that the back pain suggested on the Veteran's separation examination was as likely as not caused by physical stress experienced during active service.

Evidence against the claim consists of the July 2013 VA examiner's opinion that the Veteran's STRs contained no reports of back injury or pain during service and that, therefore, his lower back disability was less likely than not caused by active service.

The July 2013 VA examiner's opinion concluding that the Veteran's lumbar spine DDD was a product of natural progression and less likely than not related to his active service is in direct conflict with the conclusion reported by the Veteran's VA primary care physician.  In considering conflicting medical opinions, the Board is free to assess medical evidence and is not obligated to accept every opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this case, the Board declines to accept the July 2013 VA examiner's opinion regarding the etiology of the Veteran's lower back condition as the VA examiner did not sufficiently support the conclusion reached.  The examiner noted that the Veteran's STRs did not show any events of back injury, and that his back was normal at separation.  However, the examiner virtually dismissed the Veteran's statement of unreported back strain experienced during service, and failed to account for the claims of lower back problems reported so close in time following separation from service.  Therefore, the Board finds the VA opinion less probative than the physician's opinion, and cannot serve as the basis for a denial of entitlement to serve connection.  

The Board places greater weight on the July 2011 opinion letter of record, which found that the Veteran's lower back condition was related to physical stress experienced during service.  Such medical opinion was offered with full knowledge of the Veteran's reported medical history as well as the primary care physician's personal knowledge gained from caring for the Veteran.  The competent medical opinion also affirms the Veteran's assertions that no specific event caused his lower back problems.  

The Board finds that the evidence for and against the claim of entitlement to service connection for lower back disability is in relative equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for the Veteran's lower back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for right knee DJD
 
The Veteran asserted that he first injured his right knee during basic training while crawling during a training exercise, striking his knee on a submerged object.  The right knee was injured two more times; once during a slip on ice and again while playing basketball.  As a result of these injuries during service, the Veteran claims he continued to experience pain which has worsened over time to a point of also affecting his left knee due to favoring the right.  The Veteran has a current diagnosis of bilateral knee DJD, to include both right and left knees.

The Veteran's entrance examination shows he was in fair health with reports of transient leg and back trouble, and conditions relating to feet.  On clinical evaluation, the Veteran's lower extremities (excluding feet) were reported normal.  On separation, the Veteran's clinical evaluation also showed normal lower extremities.

A review of the Veteran's STRs show that in July 1968, the Veteran went to the dispensary complaining of right knee pain but an examination was negative for injuries.  An x-ray was taken of both hips at the time though not of the right knee despite complaints of knee pain.  In August 1968, the Veteran again complained of right leg pain and also right knee pain.  In December 1969, while stationed in Germany, the Veteran slipped on ice, twisting his right knee.  The knee was noted to be swollen with pain on motion, and was diagnosed as a strained knee.  It was wrapped and the Veteran was instructed to avoid standing for long periods of time.  In January 1970, the Veteran injured his right ankle while playing basketball.  STRs show that the pain radiated up his right leg and into his lower back.  The right leg was not treated at that time.

In August 1971, shortly after separation from service, the Veteran submitted a disability claim for a skin rash, legs and back, along with the statement that the conditions "were not getting any better", suggesting that the Veteran's leg pain had its origin in service.  In connection with the request, the Veteran had a VA examination in December 1971, which revealed no fracture, swelling, or deformity and full range of motion (ROM) of the right knee.  

In December 2005, the Veteran was given an MRI due to persistent pain and swelling in the right knee, which revealed a tear of the posterior horn of the medial meniscus and mild degenerative changes.

In July 2008, the Veteran received a VA examination for his right knee.  The VA examiner noted that the Veteran stated he hurt his knee while at Ft. Polk and that the injury continued to cause him pain which had increased over time.  The examiner diagnosed a torn medial meniscus and osteoarthritis of the right knee, adding that it would be mere speculation to say there was a causal relationship between the Veteran's right knee injury in service and his present day ligamentous injury with arthritis. 

In July 2013, the Veteran was afforded a VA examination to evaluate the current condition of his knees and back.  At the time of the examination, the Veteran had a diagnosis of bilateral knee DJD, to include right and left knees.  The examiner noted the Veteran's report of active service injury and that the right knee was giving out and the left would lock and pop.  It was suggested that he get a right knee replacement, but the Veteran declined.  The examiner noted that the Veteran was unable to perform repetitive use testing because the Veteran's back pain and tightness affected the ROM of the knees.  The examiner opined that as there was only one reported injury of the right knee during service, it was less likely than not his current right knee condition was incurred in service, and that it was not aggravated beyond its natural progression.

In July 2011, Veteran's VA primary care physician provided an opinion letter in which he stated that the Veteran had progressive osteoarthritis of both knees and back.  Significantly, he noted that the Veteran's bilateral knee DJD may be linked to resultant physical compensation for the Veteran's back and foot pain, as well as the right knee injury experienced during his military service cited on his separation exam.  

The record shows that the Veteran experienced a number of incidents following service resulting in injury to his lower extremities.  Emergency room records from a local hospital show that in November 1987, the Veteran was involved in an altercation resulting in severe eye damage as well as blows to the knees.  In 1989, the Veteran suffered a gunshot wound to his left hip resulting in hip and referred leg pain.  In November 1993, the Veteran sought emergency treatment at the VAMC following a fall in which he twisted his right leg.  Again in June 1994, the Veteran had a fall resulting in hip pain radiating down the left leg to his foot, including pain in the left knee.  The Veteran also received fairly regular medical treatment at La Casa Medical Clinic in 1994, for issues relating to hip and right leg injuries, and lower back pain.

The medical evidence of record, specifically the July 2013 VA examination, establishes a current diagnosis of bilateral knee DJD.  What remains for consideration is whether the Veteran's current diagnosis of right knee DJD, is somehow related to the right knee injuries that occurred during active duty.

The Veteran's STRs document at least 2 injuries to his right knee during service.  Shortly following service, the Veteran continued to complain of right knee pain and had a VA examination in December 1971 to evaluate the right knee.  Over the following years, he was treated for right knee pain.  Additionally, the July 2011 opinion letter from his primary care physician linked the Veteran's bilateral knee condition to resultant physical compensation for the Veteran's back and foot pain as well as due to the right knee injury experienced during his military service.  Evidence against the claim consists of the July 2013 VA examiner's opinion that the Veteran's bilateral knee DJD was due to natural progression and aging.  Further, the Veteran incurred injuries with respect to his legs and knees following service. 

The Board finds the evidence as to whether the Veteran's current diagnosis of right knee DJD is etiologically related to his right knee injuries and complaints of right knee pain during service is in relative equipoise.  As noted under the previous section, the July 2013 VA examination did not take into consideration the statements of the Veteran regarding his unreported injuries or complaints of right knee pain shortly after service.  Again, the conclusion is in direct conflict with the Veteran's VA primary care physician's statement which supported a link between service and the Veteran's knee DJD.  As such, all reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for right knee DJD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for lower back disability is granted.

2.  Entitlement to service connection for right knee DJD is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that additional development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for left knee DJD, as secondary to the right knee DJD.

The Veteran has claimed that due to his right knee disability, he has favored the right leg which has resulted in more strain on the left knee, beyond normal wear and tear, resulting in the current diagnosis of DJD in the left knee.

The Board notes that the Veteran has not received required notice for secondary service connection.  Now that service connection for the right knee has been granted, the Veteran should be afforded a VA examination to obtain a medical opinion as to whether the Veteran's left knee DJD was caused by or chronically worsened by the Veteran's active service, to include his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran required notice for secondary service connection.

2.  The RO should schedule the Veteran for a VA examination to evaluate the nature and etiology of the Veteran's left knee disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

After the examination and review of the claims file, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was caused by or chronically worsened by the Veteran's active service, to include his service-connected right knee disability.

Complete rationale for all opinions expressed must be provided.

3.  After completing the VA examination and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


